UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7363



WILLIAM C. BRIDGEMAN,

                                              Plaintiff - Appellant,

          versus

RALPH   S.   BEARDSLEY,    Warden;   SERGEANT
PRITCHERD; THOMAS SMITH; MICHAEL MOORE;
WILLIAM CATOE; GEORGE MARTIN; SERGEANT ROACH;
SERGEANT BROWN,

                                             Defendants - Appellees,
          and


JOHN DOE, Lieutenant; LIEUTENANT LANE,

                                                          Defendants,

          versus


DAVID JOHN LEWIS,

                                                              Movant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-95-1998-2-3AJ)


Submitted:   December 10, 1996             Decided:   January 9, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.
2
Affirmed by unpublished per curiam opinion.

William C. Bridgeman, Appellant Pro Se. Andrew Frederick Lindemann,
ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record
and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Bridgeman v. Beardsley, No.

CA-95-1998-2-3AJ (D.S.C. Aug. 6, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                3